HUNT, Circuit Judge.
Some liquor, wine and beer, was brought into the port of Seattle on the ship Eovejoy, arriving from a foreign port, and Hana, the master, failed to include the articles in the manifest filed with the authorities. The government brought action under Rev. St. §■ 2809 (Comp. St. § 5506). General demurrer to the complaint was sustained, and to review judgment of dismissal the United States brought writ of error.
In United States v. Sischo (C. C. A.) 270 Fed. 958, it was held in effect that the master of a ship is not liable for the penalty imposed by section 2809, R. S. U. S., by omitting goods and chattels that are not in a legal sense adapted to or susceptible of entry at the custom house. While liquor and wine may be the subject of importation for certain restricted purposes, nevertheless, unless the liquor or wine is brought in as authorized by the provisions of the Prohibition Act (Act Oct. 28, 1919, c. 85, 41 Stat. 305), it is not merchandise in a legal sense.
Judgment affirmed.